Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, U.S. Patent 8,373,315 to Kobayashi et al., discloses an osciallating linear actuator comprising: an electromagnet (52) that changes a magnetic field periodically; a first movable body (64) that is disposed on one side in a first direction of the electromagnet, and includes a permanent magnet (61) that makes a reciprocating motion in a second direction intersecting with the first direction under action of the magnetic field generated by the electromagnet; a second movable body (64’) that is juxtaposed to the first movable body and makes a reciprocating motion in the second direction; a holder (51) that holds the first movable body and the second movable body to provide space between the first and second movable bodies and the electromagnet and to allow the first movable body and the second movable body to move in the second direction; and a coupling spring (80) and mutually couples the first movable body and the second movable body.
Kobayashi does not disclose that the coupling spring 80 is disposed on one side in the first direction of the first movable body and the second movable body with respect to the first direction wherein when viewed in the second direction, the coupling spring has a ring shape that surrounds an end of first movable body and an end of the second movable body. There is no suggestion or teaching in the prior art to move the coupling spring to be disposed on one side (e.g. the top of) of the first and second movable body such it surrounds an end of the first and second movable bodies when viewed in the second direction (in the direction of reciprocation). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/Primary Examiner, Art Unit 3724